Exhibit 10.5

Tributum, L.P.

c/o Vintage Capital Management, LLC

4705 S. Apopka Vineland Road, Suite 206

Orlando, FL 32819

December 16, 2019

Franchise Group, Inc.

1716 Corporate Landing Parkway

Virginia Beach, Virginia 23454

Re: Equity Commitment Letter Amendment

Ladies and Gentlemen:

This amendment (this “Amendment”) amends that certain letter agreement dated
August 7, 2019 (the “Letter Agreement”) setting forth the commitment of
Tributum, L.P., a Delaware limited partnership (the “Investor”), subject to the
terms and conditions contained therein and herein, to purchase, or cause the
purchase, directly or indirectly, of, shares of common stock, par value $0.01
per share (“Parent Common Stock”), of Franchise Group, Inc. (f/k/a Liberty Tax,
Inc.) (“Parent”). Each capitalized term used but not defined herein shall have
the meaning ascribed to it in the Letter Agreement or, if such term is not
defined in the Letter Agreement, the meaning ascribed to it in the Merger
Agreement.

The Letter Agreement is hereby amended as follows:

1. Section 1 of the Letter Agreement is amended and restated in its entirety to
read as follows:

“1. Equity Financing Commitment. The Investor hereby agrees, subject to the
terms and conditions set forth herein (including, without limitation, the
provisions of Section 2 and Section 9), that: (i) at the Closing it will
contribute or cause to be contributed to Parent (directly or indirectly) an
aggregate amount of cash in immediately available funds up to the dollar
commitment set forth next to its name on Schedule A (the “Equity Financing
Commitment” and the portion of the Equity Financing Commitment funded at the
Closing, the “Closing Commitment”) in exchange, directly or indirectly, for
shares of Parent Common Stock at a price per share of $12.00 (the “Per Share
Price”), for the purpose of providing Parent with a portion of the funds
required to pay the Required Amount upon the Closing pursuant to the Merger
Agreement; provided, that only that portion of the Equity Financing Commitment
which is required to pay the Required Amount upon the Closing pursuant to the
Merger Agreement, after taking into account other sources of funding or
financing, shall be required to be funded by the Investor pursuant to this
Letter Agreement, and (ii) notwithstanding anything to the contrary herein, if
the Closing has occurred and to the extent the full amount of the Equity
Financing Commitment was not funded at the Closing, it will contribute or cause
to be contributed to Parent (directly or indirectly), as requested by Parent, at
or prior to the Outside Commitment Date (as defined



--------------------------------------------------------------------------------

below), an aggregate amount of cash in immediately available funds in an amount
equal to the portion of the Equity Financing Commitment that was not funded at
the Closing (such remaining portion of the Equity Financing Commitment following
the Closing, the “Remaining Commitment”) in exchange, directly or indirectly,
for shares of Parent Common Stock at the Per Share Price solely for the purpose
of providing Parent with a portion of the funds required to fund the repurchase
offer to be made pursuant to Section 15.02 of that certain Indenture, dated
December 9, 2015 (the “Convertible Notes Indenture”), by and between the Company
and Wilmington Trust, National Association, relating to the Company’s 2.25%
Convertible Senior Notes due 2020 (the “Convertible Notes”) at such time that
such repurchase is required to be made pursuant to the terms and conditions of
such repurchase offer and the Convertible Notes Indenture; provided, that only
that portion of the Remaining Commitment which is required to pay for such
repurchase of the Convertible Notes following the Closing pursuant to the terms
and conditions of such repurchase offer and the Convertible Notes Indenture,
after taking into account other sources of funding or financing, shall be
required to be funded by the Investor pursuant to this Letter Agreement. The
Investor may effect the purchase of the shares of Parent Common Stock directly
or indirectly through one or more Affiliates or other designated co-investors
and such purchase of shares of Parent Common Stock may be made through one or
more subscriptions or transactions, subject to the limitations on the amount of
cash required to be funded by the Investor with respect to such purchase set
forth herein; provided, that the ability of the Investor to effect the purchase
through such Affiliates or other co-investors will not affect any of the
Investor’s obligations hereunder; provided, further that Parent shall not be
required to seek to enforce its rights against such Affiliates’ or other
designated co-investors’ obligations prior to seeking to enforce its rights
against the Investor; and provided, further that in the event the Investor
assigns a portion of the Equity Financing Commitment to one or more Permitted
Assignees in accordance with Section 12, the amount required to be funded by the
Investor with respect to the Equity Financing Commitment will be reduced by the
amount of the equity investments actually contributed by such assignee to Parent
and available to Parent at the Closing. Notwithstanding anything else to the
contrary in this Letter Agreement, under no circumstances shall the Investor be
obligated to contribute more cash than the Equity Financing Commitment and
following the Closing, the Investor shall not be obligated to contribute more
cash than the Remaining Commitment.”

2. Section 9 of the Letter Agreement is amended and restated in its entirety to
read as follows:

“9. Termination. This Letter Agreement, and the obligation of the Investor to
fund the Equity Financing Commitment, will terminate automatically and
immediately upon the earliest to occur of (such date, the “Outside Commitment
Date”): (a) the Fundamental Change Repurchase Date (as defined in the
Convertible Notes Indenture) and (b) February 14, 2020; provided, that the
obligations of the Investor to fund the Closing Commitment will terminate
automatically and immediately upon the funding of the Closing Commitment at the
Closing. Upon the termination of this Letter Agreement, the Investor shall not
have any liability or obligations hereunder. Section 3, Section 4, Section 5,
Section 6, Section 8, Section 9, Section 10, Section 11, Section 14, Section 15,
Section 16 and Section 18 shall survive any termination of this Letter
Agreement.”

 

2



--------------------------------------------------------------------------------

3. In the event of a conflict between the terms of this Amendment and those of
the Letter Agreement, the terms of this Amendment shall have precedence. Except
as provided herein, all other terms and conditions of the Letter Agreement shall
remain in full force and effect. This Amendment may be executed in two or more
duplicate counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument. References to
the Letter Agreement in other documents and agreements (including, for the
avoidance of doubt, the Letter Agreement) will be deemed to be references to the
Letter Agreement, as amended, supplemented and otherwise modified by this
Amendment, regardless of whether such documents and agreements refer to any
amendments, supplements or modifications to the Letter Agreement.

[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------

Sincerely, TRIBUTUM, L.P. By:   Vintage Vista GP, LLC, its general partner By:  

/s/ Brian Kahn

  Name Brian Kahn   Title: Manager

[Signature Page to Equity Commitment Letter]



--------------------------------------------------------------------------------

Agreed to and accepted: FRANCHISE GROUP, INC. By:  

/s/ Eric Seeton

  Name: Eric Seeton   Title: Chief Financial Officer VITAMIN SHOPPE, INC. By:  

/s/ David Kastin

  Name: David Kastin   Title: Senior Vice President             and General
Counsel

[Signature Page to Equity Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE A

Equity Financing Commitments

 

Investor

   Equity Financing Commitment  

Tributum, L.P.

   $ 70,000,000.00  